—In a proceeding pursuant to CPLR article 78 to review a determina*509tion of the respondent Commissioner of the New York State Department of Correctional Services, dated July 19, 1994, which affirmed the determination of the Superintendent of the Arthur Kill Corrrectional Facility, made after a hearing, finding the petitioner guilty of misconduct and imposing penalties, the petitioner appeals from a judgment of the Supreme Court, Richmond County (Felig, J.), dated March 27, 1995, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the petitioner’s contention, the Hearing Officer did not deny him the opportunity to present witnesses at the hearing. The record demonstrates that testimony was received from all of the witnesses who had been requested by the petitioner at the outset of the hearing. The denial of the petitioner’s application to call an additional, unidentified witness after the hearing had concluded and a determination had been rendered did not constitute an improper exercise of the Hearing Officer’s discretion (see generally, Matter of Irby v Kelly, 161 AD2d 860; Matter of White v Scully, 156 AD2d 942; Matter of Wiederhold v Scully, 141 AD2d 550).
The petitioner’s remaining contentions are either improperly raised for the first time on this appeal or are without merit. Bracken, J. P., Miller, Sullivan and McGinity, JJ., concur.